Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on October 29, 2021  have been entered and considered. Claims 1 and 7 – 10 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Ito in view of KRKK as detailed in Office action dated August 03, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Response to Statement of Substance of Interview 

Applicant's statement of substance of interview includes thanking the Examiner for orally indicating during the interview conducted on October 15, 2021 that these proposed arguments and amendments to claim 1 may overcome the art-based rejection of record.     
In response, the examiner submits that said statement is a misrepresentation of the examiner’s position. At best, the examiner may have indicated that further consideration is needed in order to make a determination regarding the overcoming of the rejection of 
“During interview, Applicant's attorney presented arguments against the rejection, specifically in regards to the claimed fineness. In response, the examiner explained why these arguments are not persuasive. Attorney for Applicant indicated that additional arguments will be filed with the next response.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito WO 2014/050448 A1 (Ito) in view of Kurashiki Rayon Kabushiki Kaisha JP 43-6101 B1 (KRKK). English translation by International Search Report ISR of the KRKK . 

Considering claims 1 and 7 - 9, Ito teaches a polyacetal copolymer stretched fiber, wherein the stretched fiber is obtained by melt spinning the polyacetal resin composition, following by stretching the fiber at a temperature of 100.degree. C. or more to a temperature lower than the melting point of a polyacetal resin composition [Abstract]. The polyacetal is a copolymer of oxymethylene and oxyalkylene [0040]. Further, Ito teaches at [0066] that regarding the stretch ratio for the fiber, there is no particular limitation as long as a stretched fiber having a desired tensile strength can be obtained. For example, the stretch ratio can be 2 to 10 times, preferably 3 to 8 times. The stretch ratio can be calculated from the unwind speed for the unstretched fiber and the wind speed for the stretched fiber. Furthermore, Ito teaches at [0023] that the stretched fiber is used in fiber assemblies by weaving or knitting (a textile or cloth). 
Ito does not specifically recognize that the polyacetal copolymer comprises 0.2 – 5.0 % by mole of oxyalkylene. However, KRKK teaches a fiber comprising an oxymethylene copolymer, and indicates that the fiber is used as a fiber for cloth and is used in manufacturing textile materials, woven materials, rugs, and bed-clothing materials and the like, and the copolymer includes an oxyalkylene unit of 1.0 - 8.0 mol % (claims, page 1, left column, lines 15-19, page 3, left column, lines 6-17, page 4, right column, lines 26-29). Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select a polyacetal 
Moreover, Ito in view of KRKK does not recognize that the stretched fiber has a dtex of 2.5 or more, nor that the polyacetal copolymer has a degree of orientation of 80 % or higher. However, as noted above, Ito teaches that regarding the stretch ratio for the fiber, there is no particular limitation as long as a stretched fiber having a desired tensile strength can be obtained. For example, the stretch ratio can be 2 to 10 times, preferably 3 to 8 times. Therefore, for at least Ito’s embodiments wherein the stretch ratio is at the higher end, it is reasonable to expect that the orientation of the polyacetal copolymer is higher than 80 %, and that the fineness of the stretched fiber is 2.5 dtex or lower.      
As to the heat retention rate of not more than 10 %, this property is considered to inherent to the prior art product. Support for this expectation is found in the fact that the prior art copolymer is the same as Applicant’s, and in that the fiber is used to produce cloth or fiber assemblies by weaving or knitting.  
As to the new limitation in claim 1, requiring that the oxyalkylene units are oxyethylene units, Ito teaches at [0033] that the oxyalkylene unit represented by the formula (1) includes oxyethylene unit, oxypropylene unit, oxybutylene unit, oxypentylene unit, and oxyhexylene unit. Thus, rendering obvious the new limitation in claim 1.
As to the amended range for molar content of oxyethylene in the polyacetal (0.4 – 5.0 %), as noted above, KRKK teaches a fiber comprising an oxymethylene copolymer, and indicates that the fiber is used as a fiber for cloth and is used in manufacturing textile materials, woven materials, rugs, and bed-clothing materials 

Considering claim 10, Ito in view of KRKK is relied upon as set forth above in the rejection of claim 1. Further, although the cited prior art teaches that the fiber is used as a fiber for cloth and is used in manufacturing textile materials, woven materials, rugs, and bed-clothing materials and the like, it does not specifically recognize its use in interior goods for automotive. However, said limitation is considered to be intended use of the claimed invention. In order to patentably distinguish the claimed invention from the prior art, it must result in a structural difference between the claimed invention and the prior art. The fiber and fabrics taught by the cited prior art are considered capable of the claimed use, and there is nothing on the record to show the contrary. Therefore, Ito in view of KRKK renders obvious the additional limitation in the subject claim.   
      
Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on October 29, 2021  have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Ito in view of KRKK as detailed in Office action dated August 03, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Applicant's arguments filed on October 29, 2021 have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant traverses the rejection of record on the basis that in Table 1, the working Examples clearly show criticality in the claimed oxyethylene content over Comparative Examples 1 and 2. In particular, Applicant notes that Examples 1-5 having fiber containing a polyacetal copolymer containing “0.4 to 4.7% by mol” of oxyethylene group units exhibited “an especially excellent cool feel” or “an excellent cool feel.” In contrast, Applicant notes that Comparative Examples 1 and 2 having a polyacetal copolymer containing 0 and 5.7% by mol of oxyethylene group units, respectively, exhibited a “poor cool feel.”  

In response, the examiner submits that said arguments are misplaced. The prior art, as noted above, teaches the use of polyacetal having a molar content of oxyethylene between 1.0 and 8.0 %. Thus, overlapping completely with the claimed range.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                             
/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786